                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANTONIO ADAMS,                                    )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )             No. 4:16-CV-988-HEA
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                         OPIINION, MEMORANDUM AND ORDER

       Movant moves for appointment of counsel.            After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the movant has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

movant will substantially benefit from the appointment of counsel; (3) whether there is a need to

further investigate and present the facts related to the movant’s allegations; and (4) whether the

factual and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d

1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Movant has demonstrated, at this point, that he can adequately present his claims to the

Court. Additionally, neither the factual nor the legal issues in this case are complex.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for appointment of counsel is
DENIED without prejudice. [ECF No. 16]

      Dated this 24 July 2019.


                                               __________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                         -2-
